DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 28 June 2022.  Claim 1 is currently amended.  Claims 4, 10 and 22 are canceled.  Claims 1, 5-7, 9, 11-21 and 23 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-7, 9, 11-14, 16-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2018/0301744, hereinafter Fukumine as applied to claim 1 above and further in view of J. Mater. Chem. A, vol. 4, p 4371, hereinafter Zhang.

Regarding claim 1, Fukumine teaches a particulate acrylic binder (paragraphs [0070, 0095-0097]). The acrylic binder is capable of being used in a lithium-sulfur secondary battery cathode.
Fukumine’s binder includes polymerized units of a hydrophilic group-containing monomer and a nitrile group-containing monomer (paragraph [0074]). Among the hydrophilic group-containing monomers are various species containing alkylene oxide groups (paragraph [0085]).
Fukumine’s binder further includes polymerized units of cross-linkable functional groups such as epoxy, amide and oxazoline groups (paragraphs [0097, 0107-0109]). 
An amide group is a polar group.
	Therefore, within Fukumine’s teaching is a binder which includes monomers having the claimed polar groups - an amide group, a nitrile group and an alkylene oxide group.
Fukumine teaches that the hydrophilic group-containing monomer may be present up to 40 parts by weight relative to the total particulate polymer (paragraph [0090]).
Fukumine teaches that the nitrile group-containing monomer may be present up to 30 parts by weight relative to the total particulate polymer (paragraph [0094]).
Thus, the concentration of the polar functional group monomers forming the binder would be within the claimed range of 30 to 99.5 parts by weight.
The volume-average particle diameter of the acrylic binder is in the range 10 nm to 500 nm (paragraph [0141]).
Within Fukumine’s range is the volume-average value of 10 nm. Given that this is an average, there necessarily will be particles with a diameter smaller than 10 nm. 
Fukumine teaches that the acrylic binder is used in the cathode electrode of a lithium ion battery (paragraphs [0209, 0185-0187]).
Fukumine fails to teach a weight average molecular weight for the acrylic binder.
It is well-known in the art that polymers can be synthesized to have molecular weights as needed based on the intended application of the final product. Zhang teaches an acrylic binder for use with a lithium-sulfur battery cathode. Zhang’s acrylic binder has a molecular weight of 100,000 (Supplementary Information, Experimental Section).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to synthesize Fukumine’s acrylic binder to have a molecular weight of 100,000 without undue experimentation and with a reasonable expectation of success.
Fukumine’s optimum range overlaps the instant application's optimum particle diameter range of less than 10 nm.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Fukumine discloses the claimed invention except for the exact optimum particle diameter range in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 5, Fukumine teaches polar functional groups. The polar functional groups are capable of interacting with sulfur in a cathode. 
Regarding claim 6, Fukumine teaches that the acrylic binder further includes polymerized units of alkyl (meth)acrylate (paragraphs [0097-0100]).
Regarding claim 7, Fukumine teaches that the concentration of alkyl (meth)acrylate polymerized units is 40 to 97 parts by weight relative to the total particulate polymer (paragraph [0104]).  
Fukumine further teaches that the binder is no more than 10 parts by mass based on 100 parts by mass of the electrode active material (paragraph [0201]). This means that the alkyl (meth)acrylate polymerized units are present at no more than 4 to 9.7 parts by mass relative to the electrode active material. 
Fukumine’s optimum range overlaps the instant application's optimum concentration range of 5 to 30 parts by weight.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Fukumine discloses the claimed invention except for the exact optimum concentration range of the alkyl (meth)acrylate polymerized units in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 9, Fukumine teaches that the acrylic binder has a glass transition temperature in the range of -40°C to 15°C (paragraph [0139]).
Regarding claim 11, Fukumine teaches a composition comprising the acrylic binder of claim 1, a cathode active material, a conductive material and a cross-linking agent (paragraphs [0184-0186, 0207, 0209]). Fukumine teaches that the cathode active material may be any cathode active material used for a lithium-ion battery (paragraph [0185-0187]).
Fukumine does not teach a cathode active material capable of use in a Li-S battery.
Zhang teaches a Li-S battery and a cathode electrode include sulfur active material and the acrylic binder poly(acrylonitrile-methyl methacrylate) (Supplementary Information, Experimental Section). 
The binder includes the same functional groups as taught by Fukumine.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use Fukumine’s acrylic binder in a composition including sulfur active material for the purpose of forming a Li-S battery.
Regarding claim 12, Fukumine teaches that the acrylic binder is contained in the composition at a ratio of 0.1 to 100 parts by weight, relative to 100 parts by weight of the active material (paragraph [0201]). 
Fukumine as modified by Zhang teaches that the acrylic binder is present at 5 parts by weight of the solid content of the composition (Zhang’s Supplementary Information, Experimental Section). 
Regarding claim 13, Fukumine as modified by Zhang teaches that the cathode active material is a sulfur-carbon composite (Zhang’s Supplementary Information, Experimental Section). 
Regarding claim 14, Fukumine teaches a lower bound for the amount of active material in the electrode of 47 parts by weight relative to 100 parts by weight of the solid content of the composition (paragraph [0201]).
Fukumine as modified by Zhang teaches a concentration of active material of 77 parts by weight of the solid content of the composition (Zhang’s Supplementary Information, Experimental Section). 
Regarding claim 16, Fukumine teaches that the conductive material is contained in the composition at a ratio of 0.1 to 5 parts by weight, relative to 100 parts by weight of the active material (paragraph [0201]). 
Fukumine as modified by Zhang teaches a concentration of conductive material of 10 parts by weight of the solid content of the composition (Zhang’s Supplementary Information, Experimental Section). 
Regarding claims 17-18, Fukumine teaches carboxymethyl cellulose as a conductive material dispersant (paragraphs [0148, 0159]).
Fukumine teaches that the conductive material dispersant is contained in the composition at a ratio of 0.1 to 10 parts by weight, relative to 100 parts by weight of the active material (paragraph [0201]). 
Fukumine’s optimum range overlaps the instant application's optimum concentration range of 0.001 to 19.99 parts by weight, relative to 100 parts by weight of the solid content.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Fukumine as modified by Zhang discloses the claimed invention except for the exact optimum concentration range of the dispersant in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 19, Fukumine teaches a cathode for a lithium-ion battery. The cathode includes an active material layer comprising the acrylic binder of claim 1 formed on a current collector (paragraphs [0185-0187, 0217]). Fukumine teaches that the cathode active material may be any cathode active material used for a lithium-ion battery (paragraph [0185-0187]).
Fukumine does not teach a cathode for a Li-S battery.
Zhang teaches a Li-S battery and a cathode electrode including sulfur active material and the acrylic binder poly(acrylonitrile-methyl methacrylate) (Supplementary Information, Experimental Section). 
The binder includes the same functional groups as taught by Fukumine.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use Fukumine’s acrylic binder with cathode active material for the purpose of forming a Li-S battery.
Regarding claim 20, Fukumine teaches in an example forming a cathode layer with a thickness of 50 µm (paragraph [0305]).
Regarding claim 21, Fukumine as modified by Zhang teaches a Li-S battery including the electrode of claim 19 (Zhang’s Supplementary Information, Experimental Section).
Regarding claim 23, Fukumine teaches that the cross-linkable group is an epoxy group (paragraphs [0108, 0109]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2018/0301744, hereinafter Fukumine in view of J. Mater. Chem. A, vol. 4, p 4371, hereinafter Zhang as applied to claim 11 above and further in view of U.S. Pre-Grant Publication No. 2012/0183848, hereinafter Kang.
Regarding claim 15, Fukumine teaches that the composition comprises a cross-linking agent (paragraphs [0207]).
Fukumine fails to specify the concentration of the cross-linking agent.
It is well-known in the art that the concentration of cross-linking agent affects the degree of achieved cross-linking – see, e.g. Kang (paragraph [0030]). It is also known to include cross-linking agents at a concentration of 0.1 wt% - 10 wt% based on a total amount of binder polymer (Kang’s paragraph [0030]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select a concentration of cross-linking agent within the range 0.1 wt% - 10 wt% based on a total amount of binder polymer and to optimize the concentration in view of the desired degree of cross-linking without undue experimentation and with a reasonable expectation of success. 
The optimum range of Fukumine as modified by Kang overlaps the instant application's optimum concentration range of 0.0001 to 1 part by weight, relative to 100 parts by weight of the solid content.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Fukumine as modified by Zhang and Kang discloses the claimed invention except for the exact optimum concentration of the cross-linking agent in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented combination of the Fukumine and Zhang references was found to meet the newly added limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724